Citation Nr: 1704488	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  07-13 346A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California



THE ISSUE

Entitlement to service connection for a pelvic disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant




INTRODUCTION

The Veteran had active duty in the United States Air Force from October 1968 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los, Angeles, California.  

The Board remanded the claim for additional evidentiary development in August 2010, September 2013, March 2015, and most recently in May 2016.  The requested examination was provided in May 2016, but the Board finds that the accompanying opinion is inadequate.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a pelvic disorder which he asserts had its onset during military service.  As noted in the Introduction, this case was previously before the Board including in August 2010.  At that time the AOJ was instructed to obtain complete copies of outstanding service treatment records.  This was not accomplished.  Stegall v. West, 11 Vet. App. 268, 271 (1998), (the Board had erred when it adjudicated a claim in which the RO had not conformed to the dictates of the earlier Board remand).  Instead, the record shows the AOJ requested additional service treatment records, but did not follow up when the NPRC did not respond to the request.  Therefore, this matter is again being remanded for the completion of the requested development.

However further review of the record reveals additional reasons for remand.  Since service discharge, the Veteran has been diagnosed with a small reducible inguinal hernia on the left and small bilateral hydroceles.  See December 2010 VA examination report.  

Also of record are medical opinions from a VA physician who concluded the Veteran's bilateral hydrocele and varicocele on the left testis were not related to service.  He based his conclusion on the fact that the Veteran had been out of service for many years and service treatment records were negative for the claimed disorders.  See VA examination report and medical opinions dated in November 2015 and May 2016.  Unfortunately, the VA examiner overlooked pertinent service records which document the Veteran's history of in-service pelvic/groin complaints.  

Given the VA physician's failure to fully consider the evidence of record, against the backdrop of the same physician's repeated failure to provide an adequate medical opinion in this appeal, the Board finds that another VA examination, to be conducted by a different physician, is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any outstanding service treatment records, including any clinical records of inpatient treatment at Wilford Hall USAF Hospital, Lackland AFB.  The AOJ must document its efforts to obtain the referenced records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination by a physician with appropriate expertise to determine the nature and etiology of the Veteran's claimed pelvic disorder.  The examination must be conducted by a physician other than Dr. F.H. (the one who has previously provided medical opinions in connection with the current appeal). 

After review of the claims file and examination of the Veteran, the examiner is requested to identify each pelvic disorder present in the Veteran.  With respect to each such pelvic disorder identified, the examiner should provide an opinion as to whether such disorder is etiologically related to service, to include an in service appendectomy? 

In providing the opinion, the examiner should specifically address whether the post-service left-sided pelvic scrotal ultrasound findings are related to the Veteran's appendectomy or to any other event in service.  The examiner should also specifically address any in-service incident regarding the pelvis or surrounding area, and address any relevant complaints or findings in the service treatment records.

The examiner must explain the underlying rationale for all opinions expressed, citing to supporting factual data/medical literature, as appropriate.

3.  The AOJ should notify the Veteran prior to the examination that it is his responsibility to report for any examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the above actions are completed in compliance with the terms of this remand, the AOJ must readjudicate the matter.  If the claim is not fully granted, a supplemental statement of the case should be issued and the file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


